

117 HR 1012 IH: ‘Six Triple Eight’ Congressional Gold Medal Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1012IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Ms. Moore of Wisconsin (for herself, Mr. LaTurner, Mr. Ruppersberger, Mr. Grijalva, Ms. Lee of California, Ms. Roybal-Allard, Ms. Barragán, Mr. Bishop of Georgia, Mr. Veasey, Mrs. Axne, Ms. Jayapal, Mr. Fitzpatrick, Mrs. Beatty, Mr. Trone, Mr. Lieu, Mr. Pocan, Mr. Cohen, Mr. Sablan, Mr. Neguse, Mr. Cole, Mr. Evans, Mr. Raskin, Mr. Higgins of New York, Ms. Kelly of Illinois, Mr. Lawson of Florida, Mrs. Bustos, Ms. Wasserman Schultz, Mr. Khanna, Mr. Carson, Ms. Clarke of New York, Ms. Norton, Mr. Smith of Washington, Mr. Cooper, Mr. Johnson of Georgia, Mr. Beyer, Mr. Langevin, Mr. Costa, Mr. Pascrell, Ms. Wild, Mr. Norcross, Mr. Panetta, Mr. Brendan F. Boyle of Pennsylvania, Ms. Bass, Mr. Kind, Mr. Vicente Gonzalez of Texas, Mrs. Kirkpatrick, Ms. Kaptur, Mr. Tonko, Mrs. Demings, Ms. Brownley, Mr. Welch, Mr. Stanton, and Mr. Jones) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to the members of the Women’s Army Corps who were assigned to the 6888th Central Postal Directory Battalion, known as the Six Triple Eight.1.Short titleThis Act may be cited as the ‘Six Triple Eight’ Congressional Gold Medal Act of 2021.2.FindingsCongress finds the following:(1)On July 1, 1943, President Franklin D. Roosevelt signed into law legislation that established the Women’s Army Corps (referred to in this section as the WAC) as a component in the Army. The WAC was converted from the Women’s Army Auxiliary Corps (referred to in this section as the WAAC), which had been created in 1942 without official military status. First Lady Eleanor Roosevelt and Mary McLeod Bethune, the founder of the National Council of Negro Women, advocated for the admittance of African-American women into the newly formed WAC to serve as officers and enlisted personnel.(2)Dubbed 10 percenters, the recruitment of African-American women to the WAAC was limited to 10 percent of the population of the WAAC to match the proportion of African Americans in the national population. Despite an Executive order issued by President Franklin D. Roosevelt in 1941 banning racial discrimination in civilian defense industries, the Armed Forces remained segregated. Enlisted women served in segregated units, participated in segregated training, lived in separate quarters, ate at separate tables in mess halls, and used segregated recreational facilities. Officers received their officer candidate training in integrated units but lived under segregated conditions. Specialist and technical training schools were integrated in 1943. During World War II, a total of 6,520 African-American women served in the WAAC and the WAC.(3)After several units of White women were sent to serve in the European Theater of Operations (referred to in this section as the ETO) during World War II, African-American organizations advocated for the War Department to extend the opportunity to serve overseas to African-American WAC units.(4)In November 1944, the War Department approved sending African-American women to serve in Europe. A battalion of all African-American women drawn from the WAC, the Army Service Forces, and the Army Air Forces was created and designated as the 6888th Central Postal Directory Battalion (referred to in this section as the 6888th), which was nicknamed the Six Triple Eight.(5)Army officials reported a shortage of qualified postal officers within the ETO, which resulted in a backlog of undelivered mail. As Allied forces drove across Europe, the ever-changing locations of servicemembers hampered the delivery of mail to those servicemembers. Because 7,000,000 civilians and military personnel from the United States served in the ETO, many of those individuals had identical names. For example, 7,500 such individuals were named Robert Smith. One general predicted that the backlog in Birmingham, England, would take 6 months to process and the lack of reliable mail service was hurting morale.(6)In February 1945, the 6888th arrived in Birmingham. Upon their arrival, the 6888th found warehouses filled with millions of pieces of mail intended for members of the Armed Forces, United States Government personnel, and Red Cross workers serving in the ETO.(7)The 6888th created effective processes and filing systems to track individual servicemembers, organize undeliverable mail, determine the intended recipient for insufficiently addressed mail, and handle mail addressed to servicemembers who had died. Adhering to their motto of No mail, low morale, the women processed an average of 65,000 pieces of mail per shift and cleared the 6-month backlog of mail within 3 months.(8)The 6888th traveled to Rouen, France in May 1945 and worked through a separate backlog of undelivered mail dating back as far as 3 years.(9)At the completion of their mission, the unit returned to the United States. The 6888th was discontinued on March 9, 1946, at Camp Kilmer, New Jersey.(10)The accomplishments of the 6888th in Europe encouraged the General Board, United States Forces, European Theater of Operations to adopt the following premise in their study of the WAC issued in December 1945: [T]he national security program is the joint responsibility of all Americans irrespective of color or sex and the continued use of colored, along with white, female military personnel is required in such strength as is proportionately appropriate to the relative population distribution between colored and white races.(11)With the exception of smaller units of African-American nurses who served in Africa, Australia, and England, the 6888th was the only African-American Women's Army Corps unit to serve overseas during World War II.(12)The members of the Six Triple Eight received the European African Middle Eastern Campaign Medal, the Women’s Army Corps Service Medal, and the World War II Victory Medal for their service.(13)In 2019, the Army awarded the 6888th the Meritorious Unit Commendation.3.Congressional Gold Medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design in honor of the women of the 6888th Central Postal Directory Battalion (commonly known as the Six Triple Eight) in recognition of—(1)the pioneering military service of those women;(2)the devotion to duty of those women; and(3)the contributions made by those women to increase the morale of all United States personnel stationed in the European Theater of Operations during World War II.(b)Design and strikingFor the purposes of the award described in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalAfter the award of the gold medal under subsection (a), the medal shall be given to the Smithsonian Institution, where the medal shall be available for display, as appropriate, and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available elsewhere, particularly at—(A)appropriate locations associated with the 6888th Central Postal Directory Battalion;(B)the Women in Military Service for America Memorial;(C)the United States Army Women’s Museum;(D)the National World War II Museum and Memorial;(E)the National Museum of the United States Army; and(F)any other location determined appropriate by the Smithsonian Institution.4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.National medals(a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.6.Authority to use fund amounts; proceeds of sale(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck under this Act.(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund.